DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-26 and 33-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Depta reference (discussed in greater detail infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Depta to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Depta assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regard to the claim 21 recitation of “[a] method for verifying an object”, exactly what aspect of the object is being verified?  For example, is the authenticity of the object or merely the existence of the object being verified?  Please review/revise/clarify.
With regard to the claims 21, 26, 33 and 37 recitations of “with register variations”, should the claimed method or the claimed security element have such “register variations”?  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 21 recites the limitations “the area proportions” and “the comparison result”; ii) claims 21, 33 and 37 recite the limitation “the form”;  iii) claim 21 recites the limitation “the superimposed and/or not superimposed areal regions”- note that no “not superimposed” areal region is disclosed prior to the recitation; iv) claim 31 recites the limitation “the relative locations”; and v) claim 33 recites the limitation “the verification of the object”.  
The claim 21 recitation of “it” is unclear.  Exactly which of the claimed elements is being referenced?  Please review/revise/clarify.
The claims 21, 33, 35 and 39 recitations of “on the basis” are unclear.  Exactly what relationship/operation is sought?  Please review/revise/clarify.
The claims 24 and 38 recitations “in particular” render the exact scope of the respective claims unclear, as it is unknown whether the limitations following said recitations denote the exact configuration required, or if alternatively, a broader scope may be interpreted.  Accordingly, please review/revise/clarify.
The term "several" in claim 31 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claims 22-23, 25, 27-30, 32, 34, 36-37 and 40 are rejected as depending (directly or indirectly) from rejected independent claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 27-32 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0274559 to Depta et al. (“Depta”).
	Regarding claim 21, Depta anticipates a method for verifying (para. 102) an object (e.g. banknote discussed at para. 1) furnished with (written abstract and para. 1) a security element (e.g. security element 20, as shown in figs. 2a-b and 4) in which the security element (20) is manufactured in a multi-step method (compare figs. 2a-b and 4) with register variations (figs. 2b and 4) and contains in (figs. 2b and 4) a check field (e.g. laser modification area 26) an individual characteristic feature (e.g. print image 22 and overlap area 28, together) of the security element (20) in the form of a superimposition (compare figs. 2a-b) of at least two areal regions (e.g. region of print image 22 and region of overlap area 28), which are generated upon the manufacture of the security element (20) in different manufacturing steps (compare figs. 2a-b) with register variations (fig. 2b), wherein in the method: i) the check field (26) of the security element (20) is optically captured by a camera (para. 101-102), ii) the area proportions of the superimposed and/or not superimposed areal regions (aforementioned region of print image 22 and region of overlap area 28) are determined (para. 101-102) 
	Regarding claim 27, Depta anticipates the method according to claim 21, wherein the verification method is carried out in a check field (26) whose areal regions (aforementioned region of print image 22 and region of overlap area 28) are generated at least partly by printing methods (para. 26-29).
	Regarding claim 28, Depta anticipates the method according to claim 21, wherein the verification method is carried out in a check field (26) whose areal regions (aforementioned region of print image 22 and region of overlap area 28) are formed at least partly by applications, or by elements or windows on the applications (per para. 66, a computer may be utilized; note that computers operate using programs that are forms of applications).
	Regarding claim 29, Depta anticipates the method according to claim 21, wherein the verification method is carried out in a check field (26) whose areal regions (aforementioned region of print image 22 and region of overlap area 28) are formed at least partly by planar laser cuttings, watermarks, laser markings (written abstract and para. 1), ink-jet inscriptions or toner-based methods.
	Regarding claim 30, Depta anticipates the method according to claim 21, wherein the verification method isAtty. Docket: 19838.413 8/11 carried out in a check field (26) whose areal regions (aforementioned region of print image 22 and region of overlap area 28) consist respectively of a multiplicity of small print elements (figs. 2a-b and 4).

	Regarding claim 32, Depta anticipates the method according to claim 21, wherein the verification method is carried out in a security element (20) which is integrated in (written abstract and para. 1) the object (aforementioned banknote).
	Regarding claim 40, Depta anticipates a computer program product which has machine-readable program commands for a control unit (per para. 66, a computer may be utilized; note that computers operate using programs) of a data-processing apparatus (e.g. computer discussed at para. 66) which cause the latter to execute (para. 66) a method according to claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637